Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


David Michael Dollins, Appellant                      Appeal from the 8th District Court of
                                                      Franklin County, Texas (Tr. Ct. No. F-
No. 06-14-00133-CR        v.                          8840).    Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, David Michael Dollins, pay all costs of this appeal.




                                                      RENDERED MARCH 17, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk